DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ping Hwung on 18 March 2021.
The application has been amended as follows: 
	Claim 17 (currently amended): The microfluidic device of claim [[10]] 16, wherein the cell settling channel is configured to allow cells to fall from the upper flow laminae to the lower flow laminae before arriving in the cell transfer region.

REASONS FOR ALLOWANCE
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art to the instant application is Gravity-Driven Microfluidic Particle Sorting Device with Hydrodynamic Separation Amplification by Huh et al. (herein Huh). Huh teaches a microfluidic sorting device that relies on gravity for particle separation after particles suspended in a sample mixture (herein first medium) are introduced into the device and focused to the center of the focusing channel (herein cell transfer region) by flows of carrier fluid (herein input medium) introduced from two side inlets (herein input medium channel) (see Fig. 1a; Pg. 1370, 
However, Huh neither teaches nor fairly suggests “the cell settling channel being smaller in cross section than the cell transfer region”, “the waste channel being smaller in cross section than the cell transfer region”, the cell output channel being smaller in in cross section than the cell transfer region”, or “a cell output channel extending downwardly… and substantially perpendicular to the cell settling channel and to the waste channel” as recited in instant claim 1. 
Regarding independent claim 18, the closest prior art to the instant application is WO 2008/055915 to Steinmetzer et al. (herein Steinmetzer). Steinmetzer teaches “a device” (Pg. 3; line 17) with a microfluidic network (Pg. 3, line 25) in which a sample is guided (Pg. 4, line 22) and a target molecule of sample can be separated (Pg. 4, line 28) by the addition of a buffer to different inlet chambers (Pg. 14, lines 1-6) and the device can be adapted in such a manner…gravitational force promotes the flow of liquids through the device in a desired manner (Pg. 19, lines 4-6) which reads on “a method for gravimetrically transferring cells from a first medium to a second medium” as recited in the instant claims. Steinmetzer also teaches pumping liquids such as water or buffers into the microfluidic 
However, Steinmetzer neither teaches nor fairly suggests the method steps of “determining, with a processor, a ratio of the first medium to the input medium in the cell output channel based on the electrical conductivity” or “adjusting, with a regulator, a back pressure of the first medium in a waste channel of the microfluidic device based on the ratio” as recited in instant claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797